Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Cyrulnik, J.), imposed November 1, 2013, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Aragon, 122 AD3d 871 [2014]; People v Witherspoon, 119 AD3d 879 [2014]; People v Cruz, 111 AD3d 651 [2013]). Eng, P.J., Skelos, Roman and Maltese, JJ., concur.